Citation Nr: 0804845	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  00-03 092	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318.  

2.  Entitlement to dependents' educational assistance 
pursuant to Chapter 35 of title 38 of the United States Code.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from April 1962 to 
October 1962.  

These matters initially came before the Board of Veterans' 
Appeals (Board) following a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Jurisdiction over the appellant's 
claim was thereafter transferred to the VARO in New Orleans, 
Louisiana.  

In April 2001, the appellant testified before a Veterans Law 
Judge in Washington, D.C.  That Veterans Law Judge is no 
longer at the Board, so the appellant was offered opportunity 
to appear at another hearing.  In July 2006, the appellant 
testified before the undersigned Veterans Law Judge.  

In October 2006, the Board denied the appellant's claim for 
service connection for the cause of the veteran's death.  It 
remanded the claims for Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 and for 
dependents' educational assistance (DEA) pursuant to Chapter 
35 to the New Orleans RO.  Following further development of 
the record, the RO continued its denial of the appellant's 
claims and returned these matters to the Board.  


FINDINGS OF FACT

1.  The veteran did not have (or was he entitled to receive) 
service-connected disability rated at 100 percent for 10 
years prior to his death; he was not continuously rated as 
totally disabled for the five-year period after his discharge 
from service.  

2.  The appellant is not the surviving spouse of a veteran 
who died of a service-connected disability or who had a total 
and permanent disability evaluation resulting from service-
connected disability.  


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 2002 & Supp. 2007); 38 C.F.R. § 3.22 
(1999); 38 C.F.R. § 3.22 (2007).

2.  Eligibility for DEA under Chapter 35 of the United States 
Code has not been established.  38 U.S.C.A. § 3501 (West 2002 
& Supp. 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claim for DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 on appeal 
has been accomplished.  In this respect, through a January 
2007 notice letter, the RO notified the appellant of the 
legal criteria governing her claim and the evidence that had 
been considered in connection with her claim.  After the 
January 2007 notice letter, she was afforded the opportunity 
to respond.  Hence, the Board finds that the appellant has 
received notice of the information and evidence needed to 
substantiate her claim for DIC benefits under the provisions 
of 38 U.S.C.A. § 1318 and has been afforded ample opportunity 
to submit such information and evidence.  

The Board also finds that the January 2007 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
appellant that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the appellant 
identify any medical providers from whom she wanted the RO to 
obtain evidence.  The RO also advised the appellant that she 
could submit evidence in her possession pertinent to her 
claim for DIC benefits under the provisions of 38 U.S.C.A. § 
1318.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims held that proper VCAA notice should notify the 
claimant of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which [s]he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that any late notice in this case under the VCAA 
requires remand to the RO.  In this regard, following the 
January 2007 notice letter, the appellant's claim was 
readjudicated in March 2007.  Nothing about the evidence or 
any response to the RO's notification suggests that the case 
must be re-adjudicated ab initio to satisfy the requirements 
of the VCAA.  Although the claimant was not provided with 
notice of downstream elements, such as the rating criteria or 
effective dates, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), such downstream issues are not now before 
the Board.  Consequently, remand for notice of downstream 
elements is not warranted.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim for DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 on 
appeal.  As noted above, the veteran testified before the 
undersigned Veterans Law Judge in support of her claim.  The 
veteran's service medical records are associated with the 
file as are a large number of post-service VA and private 
treatment records.  The appellant has not alleged that there 
are any missing service department records, or that there is 
any outstanding medical evidence that needs to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 for the appellant's 
claim for DIC benefits under the provisions of 38 U.S.C.A. § 
1318.  

The Board notes that in reviewing the record, it does not 
appear that the appellant has been provided sufficient notice 
under the VCAA with respect to her claim for DEA benefits 
pursuant to Chapter 35.  Eligibility for such benefits 
requires that the appellant be a surviving spouse of a 
veteran who died of a service-connected disability or of a 
veteran who died while he had a total and permanent 
disability evaluation in effect.  38 U.S.C.A. § 3501(a)(1).  
As will be further explained below, the appellant, as a 
matter of law, simply does not meet the eligibility 
requirements for Chapter 35 benefits.  Therefore, a remand 
for purposes of additional notice to the appellant on this 
issue is not warranted.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided).  

II. Analysis

The veteran died on May [redacted], 1999.  The cause of the veteran's 
death was chronic obstructive pulmonary disease (COPD).  
Organic brain syndrome (OBS) was a significant condition 
contributing to his death but not resulting in the underlying 
cause. 

At the time of his death, the veteran's service-connected 
disabilities were incomplete paralysis and neuralgia of the 
infraorbital trigeminal nerve, rated as 30 percent disabling; 
blindness in the left eye with strabismus and glaucoma, rated 
as 30 percent disabling; fracture of the left tripoid area 
with residual depression of the left malar region and mild 
facial asymmetry, rated as noncompensably disabling; and 
status-post septorhinoplasty for nasal airway obstruction, 
rated as noncompensably disabling.  The veteran's combined 
rating was 50 percent and he was in receipt of special 
monthly compensation (SMC) for loss of use of his left eye.  
In a July 1998 rating decision, the RO denied the veteran's 
claim for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
The veteran did not appeal the RO's decision.   

If a veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to DIC 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a), benefits are 
payable to the surviving spouse of a "deceased veteran" in 
the same manner as if the death were service connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who either was in receipt of or 
entitled to receive compensation at the time of death for 
service-connected disabilities rated totally disabling.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  Specifically, the 
Secretary shall pay benefits to the surviving spouse and 
children of a deceased veteran who dies, not as the result of 
his own willful misconduct, and who was in receipt of or 
entitled to receive (or but for the receipt of retired or was 
entitled to receive retirement pay) compensation at the time 
of death for a service-connected disability that either was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death; or, if so rated for a 
lesser period, was so rated continuously for a period of not 
less than five years from the date of such veteran's 
discharge or other release from active duty; or, where the 
veteran was a former prisoner of war who died after September 
30, 1999, and the disability was continuously rated as 
totally disabling for a period of not less than one year 
immediately preceding death.  See 38 U.S.C.A. § 1318(a), (b); 
38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2007).

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 
38 U.S.C.A. § 1318.  Furthermore, after the appellant filed 
her claim in June 1999 for DIC benefits, 38 C.F.R. § 3.22, 
the implementing regulation for 38 U.S.C.A. § 1318, has been 
amended.  A discussion of the evolution of the handling of 
such claims is warranted in order to understand the Board's 
analysis and conclusions herein.  

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found in 1997 that a surviving spouse can 
attempt to demonstrate that the veteran hypothetically would 
have been entitled to a different decision on a service 
connection claim, based on evidence in the claims folder or 
in VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never even filed a 
claim for such benefits that could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant must have set forth the alleged basis for the 
veteran's entitlement to a total disability rating for the 10 
years immediately preceding his death.  Cole v. West, 13 Vet. 
App. 268, 278 (1999).  

In January 2000, in response to the above-cited Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had, in fact, established a right to receive total 
service-connected disability compensation for the period of 
time required by 38 U.S.C.A. § 1318, or would have 
established such right but for clear and unmistakable error 
(CUE) in the adjudication of a prior claim or claims.  65 
Fed. Reg. 3,388 (Jan. 21, 2000).  The regulation, as amended, 
thereby prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute. 260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
had "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted the two regulations differently.  Id. at 1379.  
Moreover, it found that the pertinent regulations, 38 C.F.R. 
§ 3.22 and 38 C.F.R. § 20.1106, were in conflict with respect 
to interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.  

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002). (This change in regulation has no effect on the 
appellant's claim.)

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way, and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening, i.e., "hypothetical entitlement" 
claims.  Id. at 1379-80.  Specifically noted by the Federal 
Circuit in NOVA II is Congress's stated purpose for providing 
DIC under § 1318 in cases of certain non-service-connected 
deaths in order to ensure a level of income to survivors in 
circumstances where totally disabled veterans and their 
families had depended on VA disability compensation for 
support for a continuous period of ten or more years 
immediately preceding death.  Id. at 1379.

Subsequently, in Rodriguez v. Nicholson, 19 Vet. App. 275 
(2005), the Court held that the "hypothetical entitlement" 
theory still must be considered for claims filed prior to the 
January 2000 amendment to 38 C.F.R. § 3.22.  Here, the 
veteran died in May 1999 and the appellant filed her claim 
for DIC benefits in June 1999.  Thus, the appellant's claim, 
under Rodriguez, would include consideration of the 
"hypothetical entitlement" theory.  However, the Court's 
decision in Rodriguez was appealed by VA to the Federal 
Circuit.  In the recently decided Rodriguez v. Peake, No. 06-
7023 (Fed. Cir. Jan. 7, 2008), the Federal Circuit reversed 
the Court's holding in Rodriguez regarding retroactive 
application of 38 C.F.R. § 3.22.  In so deciding, the Federal 
Circuit reviewed the case law governing retroactive 
application of changes in law and found that 38 C.F.R. 
§ 3.22, as amended in January 2000, could be applied to 
claims pending prior to the amendment.  

Therefore, in sum, the state of the law is such that claims 
for DIC benefits under 38 U.S.C.A. § 1318, whether filed 
prior to or since the January 2000 amendment to the 
regulation, must be adjudicated with specific regard given to 
VA decisions made during the veteran's lifetime, and without 
consideration of "hypothetical entitlement" for benefits 
raised for the first time after a veteran's death.  

In this case, the Board finds that the criteria for DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 are not 
met.  As noted above, a claim of TDIU was denied in July 
1998.  The veteran did not appeal the denial of that claim.  
The evidence of record does not otherwise establish that the 
veteran was in receipt of or entitled to receive compensation 
at the time of death for service-connected disabilities rated 
totally disabling, to include compensation for an award for 
TDIU.  

As noted above, "entitled to receive" includes 
consideration of whether the veteran, during his lifetime, 
had, in fact, established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, but for CUE in the 
adjudication of a prior claim or claims.  38 C.F.R. 
§ 3.22(b)(1).  Clear and unmistakable error is a rare kind of 
error and a claim of such error must be raised with 
specificity.  Fugo v. Brown, 6 Vet. App. 40 (1993) (merely to 
aver that there was clear and unmistakable error in a case is 
not sufficient to raise the issue).  Here, the appellant has 
consistently argued that VA did not consider all the 
pertinent medical evidence of record in adjudicating the 
veteran's claims during his lifetime.  The Board disagrees.  
A review of the claims file and the associated rating 
decisions reflects that the relevant medical evidence, to 
include a number of VA medical opinions, was considered in 
adjudicating the veteran's claims.  The appellant has not 
otherwise alleged with any specificity that there was CUE in 
any promulgated RO or Board decision.  Furthermore, the 
appellant has not identified or submitted additional service 
department records that had not been previously considered by 
VA and would warrant reopening a claim finally decided.  
38 C.F.R. § 3.22(b)(2).  

The Board is also aware of the appellant's argument that the 
veteran was permanently bedridden due to physical and mental 
disabilities; and thus, a basis for a favorable decision for 
a total disability rating was established.  While the Board 
is sympathetic to the appellant, in this case, none of the 
physical or mental disabilities which resulted in the veteran 
becoming bedridden were identified as being related to 
service or service-connected disabilities.  Therefore, in 
conclusion, since at the time of his death in May 1999, the 
veteran was not receiving or entitled to receive a total 
disability rating (to include an award of TDIU) for the 10 
years prior to his death, or was he continuously rated as 
totally disabled for five years after service and leading up 
to his death, the appellant's claim for DIC benefits under 
the provisions of 38 U.S.C.A. § 1318 must be denied.  

As for the claim for DEA benefits, eligibility for such 
benefits in a case where the veteran has died requires that 
the appellant be a surviving spouse of a veteran who died of 
a service-connected disability or of a veteran who died while 
he had a total and permanent disability evaluation in effect.  
38 U.S.C.A. § 3501(a)(1).  The claim for service connection 
for cause of the veteran's death was previously denied by the 
Board in October 2006.  As explained above, the appellant's 
claim for benefits under 38 U.S.C.A. § 1318 has also been 
denied.  Consequently, as a matter of law, the threshold 
eligibility requirements for DEA benefits under Chapter 35 
have not been met.




ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
has not been shown; the appeal of this issue is denied.  

Eligibility for DEA benefits under Chapter 35 has not been 
shown; the appeal of this issue is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


